Citation Nr: 0210874	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  91-55 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of spontaneous pneumothorax, currently rated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	The National Veterans 
Organization of America


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1948.

The relevant procedural history of this case will be set 
forth below.


FINDING OF FACT

Through communication to the RO September 2001, prior to the 
promulgation of a decision in this appeal, the veteran 
through his representative effectively withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection for spontaneous pneumothorax was granted 
in a February 1950 VA rating decision.

The veteran submitted a claim for an increased evaluation of 
his service-connected residuals of spontaneous pneumothorax, 
then rated as 10 percent disabling, in March 1989.  The VA 
Regional Office (RO) denied this claim in a rating decision 
issued in August 1989.  The veteran submitted a timely Notice 
of Disagreement and Substantive Appeal to this rating 
decision.  In July 1991, June 1993, April 1995, September 
1997 and June 2000, the Board remanded the matter to the RO 
for additional development.  

By rating decision dated June 1999, the RO increased the 
assigned rating from 10 percent to 30 percent, effective from 
October 1996, the effective date of revised criteria for the 
evaluation of lung impairment.  By rating decision dated 
August 2001, the RO increased the assigned rating to 60 
percent, also effective from October 1996.  

The veteran thereafter submitted a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
In correspondence received by the RO in September 2001, the 
veteran's representative requested that TDIU be granted from 
October 1996, the same effective date as the 60 percent 
schedular evaluation for residuals of spontaneous 
pneumothorax.  The representative wrote that the veteran 
"will drop any appeals or other issues that may be pending 
if this TDIU request is granted".  This correspondence was 
accompanied by a power of attorney signed by the veteran.  

In May 2002, the RO granted TDIU, effective from October 7, 
1996.  The veteran and his representative were informed of 
the RO's decision by letter dated May 22, 2002.  Neither the 
veteran or his representative have since contacted the RO or 
the Board. 

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2001).  

In the present case, the September 2001 written statement of 
the veteran's representative, which was accompanied by a VA 
Form 21-22 signed by the veteran, effectively constitutes a 
withdrawal of the veteran's appeal.  The Board of course 
realizes that the September 2001 withdrawal of the appeal was 
contingent on a future event, namely the granting of TDIU 
with an effective date of October 1996.  The contingent event 
in fact occurred in May 2002.  The Board does not believe 
that a contingent withdrawal is in any way contrary to law.  
Further, although such a contingent withdrawal may be itself 
withdrawn at any time before the appeal is dismissed, there 
is no indication that the veteran has altered his position or 
that he wishes his appeal to continue.

The Board observes that the RO's May 2002 grant of TDIU 
effectively rendered moot the issue of entitlement to an 
increased (100%) disability rating for the veteran's service-
connected pneumothorax.  In essence, it appears the veteran 
and his representative realize that the grant of a TDIU 
amounts to a complete grant of benefits and that continuing 
the appeal as to the increased rating issue would provide no 
additional benefits.     

In short, in light of the withdrawal of this appeal there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

